UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6130



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JONATHAN KEITH IDEMA,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Fayetteville. Terrence W. Boyle,
Chief District Judge. (CR-93-2-BO)


Argued:   November 30, 2004                 Decided:   January 4, 2005


Before WILKINS, Chief Judge, SHEDD, Circuit Judge, and Norman K.
MOON, United States District Judge for the Western District of
Virginia, sitting by designation.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


ARGUED: Clifford James Barnard, Boulder, Colorado, for Appellant.
Barbara Dickerson Kocher, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee. ON BRIEF: Frank D. Whitney, United States Attorney, Anne
M. Hayes, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     In 1994, a federal jury convicted Jonathan Keith Idema of

fifty-nine counts of wire fraud. The district court sentenced Idema

to four years imprisonment to be followed by three years of

supervised release.    The court also ordered Idema to pay a total of

$200,000 in restitution to more than fifty victims of his fraud.

Idema completed his term of imprisonment in September 1997 and his

supervised release in September 2000.        The government alleges that

Idema has failed to make any restitution payments.

     Beginning in September 2002, the government issued and served

subpoenas on numerous individuals and entities allegedly associated

with Idema to obtain information relating to his assets.            Although

the government designated the subpoenas as “civil” in nature, the

subpoenas were filed in Idema’s criminal case.               In 2003, the

government applied for writs of continuing garnishment in Idema’s

criminal case to recover restitution on behalf of the private

victims of Idema’s fraud.      The district court issued the writs of

garnishment, which were then served on several entities thought to

have possession of Idema’s assets.

     Idema    moved   to   quash   the   writs   of   garnishment   and   the

subpoenas.    Several recipients of the subpoenas joined in Idema’s

motion to quash the subpoenas.           The district court denied both

motions to quash, and Idema now appeals.              For the reasons that

follow, we affirm the district court’s denial of the motion to quash


                                     2
the writs of garnishment, and we dismiss for lack of standing

Idema’s appeal of the denial of the motion to quash the subpoenas.



                                     I.

     Idema argues that the government may not seek to recover

restitution in his underlying criminal case because the Victim and

Witness Protection Act (“VWPA”) divested the district court of

jurisdiction over his criminal case by no later than the end of his

supervised release in September 2000. Alternatively, Idema contends

that the VWPA requires the government to file a separate civil

action to recover restitution.           In addition, he argues that the

government is not permitted under the VWPA to seek recovery on

behalf of private victims.1     We disagree with these contentions.



                                     A.

     Idema argues that the VWPA divested the district court of

jurisdiction   in   his   criminal   case    in   September   2000   when   he

completed his term of supervised release.           Thus, he contends the

writs of garnishment and the subpoenas were improperly issued.

Idema’s reliance on the time limitation provisions in the VWPA is

misplaced for two reasons.


     1
      The Mandatory Victim Restitution Act (“MVRA”), 18 U.S.C.
§ 3663A, was enacted in 1996 and made effective to cases in which
the defendant’s conviction became final on or after April 24, 1996.
Idema’s conviction became final in 1995, so the government has not
sought to invoke the provisions of the MVRA in this case.

                                     3
      First,    the     VWPA     provisions     cited    by    Idema    are    not

jurisdictional.       The VWPA generally authorizes a district court to

order restitution at sentencing.              18 U.S.C. § 3663(a)(1) (West

1995).2     The court may require restitution to be paid within a

specified period, in specified installments, or immediately.                   Id.

§ 3663(f)(1),(3). For the type of sentence imposed on Idema, if the

court orders payment within a specified period or in installments,

the end of the specified period or the last installment must be no

later than five years after release from incarceration.                        Id.

§ 3663(f)(2)(B).3       This restitution provision simply requires the

district court to ensure, if it determines that restitution should

not be paid immediately, that the final payment be scheduled for no

later than five years after incarceration ends. This provision does

not   limit    the    district    court’s     jurisdiction     to   enforce    its

restitution order if the defendant fails to comply with its order

and   the   restitution    remains    unsatisfied       five   years   after   the

defendant completes his term of imprisonment.

      Second, the time limitations in the VWPA do not apply to this

case because the district court ordered Idema to pay restitution




      2
      The VWPA has been amended since 1995.    All references to
§ 3663 in this opinion are to the language in effect in 1995.
      3
      Section 3663 has different deadlines for other types of
sentences.   For example, if probation is imposed, restitution
payments cannot be scheduled to be paid after probation ends. 18
U.S.C. § 3663(f)(2)(A).

                                       4
immediately.       The time limitations in § 3663(f) apply only when the

district court schedules payments over time or by installments.

      Idema was sentenced by the district court to pay the full

amount    of    restitution     immediately    on     January   11,   1999.4     The

government claims that Idema has failed to comply with the court’s

order and that the restitution component of his sentence remains

unsatisfied.        The VWPA did not divest the district                  court of

jurisdiction in Idema’s criminal case to enforce its restitution

order.



                                          B.

      Idema also argues that the VWPA requires the government to file

a separate civil action to enforce a restitution order.                 In support

of   this      argument,   he   cites    the   VWPA    provision      allowing   the

government to enforce a restitution order “in the same manner as a

judgment in a civil action.”            18 U.S.C. § 3663(h)(1)(B).        We again

find Idema’s reliance on the VWPA misplaced.

      The VWPA is a criminal statute.               It authorizes the district

court to impose restitution at sentencing and also provides that an

“order of restitution may be enforced . . . by the United States .



      4
      This is Idema’s second appeal.      In the first appeal, we
affirmed Idema’s conviction but remanded the case to the district
court to make findings of fact regarding the order of restitution.
United States v. Glosson, 83 F.3d 416 (4th Cir. 1996)(unpublished).
On remand, after making the necessary findings of fact, the
district court ordered Idema to pay restitution immediately.

                                          5
. . in the same manner as a judgment in a civil action.”                    Id.

§ 3663(h)(1)(B).        Although this provision allows the government to

pursue restitution by using the same practices and procedures that

would be available in a civil action, it does not purport to require

the filing of a separate civil action to enforce an existing

criminal sentence.       Idema has offered no principled basis -- and we

have found none -- to prohibit the government from seeking to

enforce this restitution order against him in the same criminal case

in which it was originally imposed.



                                       C.

     Idema next argues that the government is not allowed under the

VWPA to seek recovery on behalf of private victims.              We disagree.

     The VWPA permits the district court at sentencing to order

“that       the   defendant   make   restitution   to   any   victim   of   [the

defendant’s] offense.”         18 U.S.C. § 3663(a)(1).        The Act further

provides that an “order of restitution may be enforced . . . by the

United States.”        Id. § 3663(h)(1).    Thus, the VWPA authorizes the

district court to award restitution to private victims, and it

authorizes the government to take action to enforce a restitution

order on behalf of private victims.5


        5
      Idema also argues that the government is not authorized to
recover restitution on behalf of private victims because the
Federal Debt Collection Procedures Act (“FDCPA”) allows the
government to seek recovery only of a debt “owing to the United
States.”   28 U.S.C. § 3002 (3)(B).   This argument lacks merit

                                        6
                                    D.

      We hold that the district court properly asserted jurisdiction

in Idema’s criminal case to issue writs of garnishment and entertain

other proceedings by the government seeking to enforce the court’s

restitution order.     Accordingly, we affirm the district court’s

denial of Idema’s motion to quash the writs of garnishment obtained

by the government in its attempt to enforce the restitution order

on behalf of the private victims of Idema’s fraud.



                                   II.

     Idema also appeals the district court’s denial of his motion

to quash several subpoenas issued by the government to individuals

and entities allegedly associated with him.        Idema claims that the

subpoenas do not comply with various requirements of the Federal

Rules of Civil Procedure.

     Ordinarily, a party does not have standing to challenge a

subpoena issued to a nonparty unless the party claims some personal

right or privilege in the information sought by the subpoena.

Hertenstein v. Kimberly Home Health Care, Inc., 189 F.R.D. 620, 635

(D. Kan. 1999); 9A CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE



because it ignores the government’s separate authority under the
VWPA to enforce restitution orders on behalf of private victims.
See 18 U.S.C. § 3663 (a),(h). Moreover, the FDCPA specifically
provides that it “shall not be construed to curtail or limit the
right of the United States under any other Federal law.” 28 U.S.C.
§ 3003(b).

                                    7
AND   PROCEDURE § 2459 (1995).   Idema has failed to make any showing

that he has a personal right to, or privilege in, the information

being sought in the subpoenas.       Thus, he lacks standing to contest

whether the subpoenas were properly issued, and we dismiss this

portion of his appeal.     See United States v. Phillips, 185 F.3d 183

(4th Cir. 1999)(dismissing appeal for lack of standing).



                                    III.

       We affirm the district court’s denial of Idema’s motion to

quash the writs of garnishment.       We dismiss Idema’s appeal of the

district court’s denial of his motion to quash the subpoenas.6



                                 AFFIRMED IN PART AND DISMISSED IN PART




        6
      We have also considered the other arguments raised on appeal
by Idema and find them to be without merit.

                                     8